DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed Jun3 8, 2022, claims 2-10 are pending in the application.  The applicant has cancelled claim 1.  The applicant has amended claims 2, 4, 6, and 7-10. 

Allowable Subject Matter
3.	Claim 7 and claims 2-6 and 8-10, which depend from claim 7, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a smoke detector capable of multi-mode charging, as recited by the claims, wherein a support member is configured as a telescopic structure and has at least a first state in which the support member is at least partially accommodated inside a housing, and a second state in which the support member is at least partially placed outside the housing to provide a support position for an external wireless charging device.
Teich et al. (US 2018/0287414 A1) discloses a smoke detector capable of multi-mode charging.  Teich does not disclose that a support member is configured as a telescopic structure and has at least a first state in which the support member is at least partially accommodated inside a housing, and a second state in which the support member is at least partially placed outside the housing to provide a support position for an external wireless charging device.
Ha et al. (US 2018/0123379 A1) teaches two electromagnetic induction coils arranged at different positions inside a housing.  Ha does not disclose, at least, a smoke detector capable of multi-mode charging, wherein a support member is configured as a telescopic structure and has at least a first state in which the support member is at least partially accommodated inside a housing, and a second state in which the support member is at least partially placed outside the housing to provide a support position for an external wireless charging device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689